                      Case 4:18-cv-00219-PJH Document 35 Filed 11/13/18 Page 1 of 3




     David J. Kaminski (SBN 128509)
     Kaminskid@cmtlaw.com
 2   Tamar Gabriel Ellyin (SBN 266860)
     Gabrielt@cmtlaw.com
 3
     CARLSON & MESSER LLP
     5901 W. Century Blvd., Suite 1200
 4
     Los Angeles, CA 90045
     Tel: (310) 242-2200
 5

     Attorneys for Defendant,
 6
     HUNTER WARFIELD, INC.
 7

 8
                                              UNITED STATES DISTRICT COURT
 9
                                       NORTHERN DISTRICT OF CALIFORNIA

10

11   VALERIE WIGGINS,                                    Case No. 4:18-cv-00219-JCS

12
                                 Plaintiff,                NOTICE OF SETTLEMENT
13   vs.

14   HUNTER WARFIELD, INC., a Maryland
     Corporation
15
                               Defendant.
16

17

18

19                  PLEASE TAKE NOTICE that a settlement in this matter has been reached between all

20   parties. The parties anticipate that they will complete the settlement, and file a stipulation of

21   dismissal, within 60 days from the date of this notice. In light of the settlement, the parties request

22   that the Court take off calendar all future hearing dates in this case.

23

                                                      ANDERSON CONSUMER LAW
24

25   Dated: November 13, 2018                         s/ Mark F. Anderson
                                                      Mark F. Anderson
26                                                    Attorney for Plaintiff,
                                                      VALERIE WIGGINS
27

28


     100104000;1}

                                                                                              NOTICE OF SETTLEMENT
                                                                                         CASE NO No. 4: 18-cv-00219-LCS
                    Case 4:18-cv-00219-PJH Document 35 Filed 11/13/18 Page 2 of 3




                                               CARLSON & MESSER LLP
 1

     Dated: November 13, 2018                  s/ David J. Kaminski
 2
                                               David 1. Kaminski
 3                                             Attorneys for Defendant,
                                               HUNTER WARFIELD
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     {00104000;1]                                    2
                                                                                NOTICE OF SETTLEME NT

                                                                           CASE NO. No. 4: 18-cv-00219-LCS
                          Case 4:18-cv-00219-PJH Document 35 Filed 11/13/18 Page 3 of 3




                                       ATTESTATION AND CERTIFICATE OF SERVICE
 1
                        I, David J. Kaminski, am the ECF user whose identification and password are being used to file
 2
     the Notice of Settlement, Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that all counsel whose
 3
     electronic signatures in the Notice of Settlement provided their authority and concurrence to file that
 4
     document.

 5

 6                                                          CARLSON & MESSER LLP

 7                                                          s/ David J. Kaminski
     Dated: November 13, 2018
                                                            David J. Kaminski
 8
                                                             Attorneys for Defendant,
 9                                                          HUNTER WARFIELD

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     { 00 I 04000; I]                                              3

                                                                                                     NOTICE OF SETTLEMENT
                                                                                                CASE NO. No. 4: 18-cv-00219-LCS
